internal_revenue_service number release date index number -------------------------------------------------- ---------------------------------------------------- --------------------------------------------- ------------------------- ----------------------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc fip b04 - plr-115508-08 date date taxpayer ---------------------------------------------------- -------------------------------------------------- parent ---------------------------------------------------- ------------------------------------ date date date date date date year year year year state a --------------------- --------------------------- ----------------------- ---------------------- ---------------------- ------------------ ------- ------- ------- ------- ------ place b --------------------------------------------------------------------------------------------------------------- ----------------------------------------------------- ----------------------------------------------------------------------------------------- company c -------------------------------------------------------------- plr-115508-08 company d -------------------------------------------------- company e ---------------------- company f ---------------------------------------------- system g charge h charge i feature j --------- ---------------------------------- ----------------------------------- --------------------- premium k ---------------------- number number number number number number number number number dear ---------------- ----- ------------ ----- ---- ---- ----- ----- ----- ---- this is in response to your letter of date and supplemented by letter of date requesting a waiver pursuant to sec_7702 of the internal_revenue_code for number insurance contracts contracts issued by taxpayer that failed to meet the requirements of sec_7702 plr-115508-08 taxpayer is a stock_life_insurance_company as defined in sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer is organized and operated under the laws of state a and is licensed to engage in the insurance_business in place b taxpayer joins in the filing of a consolidated federal_income_tax return with its ultimate parent description of contracts the contracts that are the subject of this waiver request are either universal_life_insurance contracts or variable_universal_life_insurance contracts the contracts were issued by taxpayer company c company d company e or company f taxpayer came to be the obligor on the contracts issued by companies c d e f by corporate merger or assumption_reinsurance generally the contracts were issued after date and were intended to comply with sec_7702 by satisfying both the guideline_premium_requirement of sec_7702 and c and by falling within the cash_value corridor of sec_7702 and d as is typical of universal_life_insurance policies flexible premium payments are allowed and the cash_value of each of the contracts reflects the premiums_paid cost of insurance other expense charges withdrawals interest and other credits compliance program and errors error error arose from transferring the administration of contracts issued by company e or assumed from company f by company e taxpayer determined that the guideline_single_premium and guideline_level_premium information reflected on the computer- based administration system to which taxpayer transferred those contracts for the purpose of monitoring compliance with the requirement of sec_7702 system g was incorrect taxpayer’s programmers inadvertently transferred information with respect to those contracts to system g in such a manner as to cause system g to erroneously increase their guideline premiums on the next contract anniversary following their conversion to system g as a result of this error number contracts failed error taxpayer determined that for certain of the contracts system g was not properly modified pursuant to the taxpayer’s instructions to reflect in the calculation of guideline premiums the duration for which certain expense charges were expected to be imposed plr-115508-08 under the contracts as a result the guideline premiums calculated by system g for such contracts were incorrect taxpayer discovered that for certain policy forms the charge h used by system g for calculating the guideline premium was inconsistent with the policy specifications that the taxpayer had developed for these forms for those policy forms taxpayer determined that system g incorrectly included in its calculation of guideline premiums charge h that was expected to be imposed for the first number years rather than for number years as actually expected by the taxpayer as a result of this error number contracts failed error the taxpayer discovered that its employees incorrectly modified system g to reflect a feature j in calculating guideline premiums that modification caused system g to reflect incorrect guideline single premiums once the feature j was credited in year taxpayer developed a policy form that provided for the crediting of a feature j to a contract’s cash_value in contract_year number if certain conditions were met in year taxpayer discovered that its employees had not implemented the modification in system g to reflect the feature j in calculating guideline premiums until year and that those modifications were not implemented properly specifically system g as modified correctly calculated guideline premiums at issue reflecting the feature j as an interest rate guarantee however because of an inadvertent programming error arising from the programming project to address the feature j in year number system g incorrectly treated such contracts as if all of the contracts had undergone an adjustment event under sec_7702 in year number even though no change may have occurred as a result of this error number contracts failed the guideline premium test error when company d issued certain contracts it assumed that premiums would be paid only to the extent of premium k under each contract and accordingly assessed charge i on all such contracts company d calculated the guideline_level_premium using that assumption this assumption was confirmed by studies conducted by company d however these studies also showed that for certain contracts premiums were paid in excess of premium k and accordingly the guideline_single_premium was incorrectly calculated for those contracts taxpayer determined that company d erred in assuming that all premiums would be subject_to charge i taxpayer recalculated the guideline level premiums in accordance with sec_7702 based on the assumption that in the first year charge i will be applied only to the extent of premium k portion of each single premium and against all subsequent level premiums_paid in subsequent years plr-115508-08 taxpayer’s investigation of this error revealed an additional error in connection with charge h taxpayer has determined that company d’s assumption as to the amount of charge h was not in accordance with sec_7702 because the assumed amount was not imposed the amount imposed was a lesser amount taxpayer determined that company d erred in concluding that the assumed amount would reasonably be expected to be paid under sec_7702 and accordingly that company d erred in reflecting charge h in calculations of guideline premiums for company d contracts as a result number contracts failed error taxpayer has established various procedures for its employees to follow in interacting with system g which is one of the computer-based administration systems used to test contracts for compliance with the guideline premium test taxpayer’s employees erred in processing certain changes to contracts that constituted adjustment events under sec_7702 where the adjustment resulted in the premiums_paid for the contract exceeding the recalculated guideline_premium_limitation in analyzing certain premium payments to the contract prior to the date on which the premiums were to be applied to the contract in applying certain premiums after the guideline_premium_limitation has been reached though the premium was not necessary to keep the contract in force and by manually overriding the system g calculated guideline premiums as a result number contracts failed timely cures and correction taxpayer has corrected the errors in two ways with regard to error sec_1 and taxpayer has recalculated the guideline premiums to reflect the requirements of sec_7702 properly and has entered those recalculated guideline premiums on the appropriate administrative systems and made the necessary modifications to the appropriate administrative systems in addition to prevent a recurrence of error taxpayer has modified its procedures to ensure that appropriate steps are taken following adjustment events that reduce guideline premiums emphasize to employees that a premium should not be applied to a contract with an effective date prior to the date on which the premium is applied to such contract ensure that the requirements of sec_7702 are followed and ensure that additional review and approval is required before the taxpayer’s employees can override the guideline premiums calculated by system g taxpayer proposes to remedy the non-compliance of each failed contract that is in force on the effective date of the requested waiver ruling and under which the sum of the premiums_paid as of that date exceeds the guideline_premium_limitation as of that plr-115508-08 date by refunding to the policyholder the amount of such excess premiums with interest for each failed contract which terminates by reason of the death of the insured prior to or on the effective date of the request waiver ruling and at a time when the premiums_paid exceed the guideline_premium_limitation for the failed contract the taxpayer will pay the policyholder the policyholder’s estate or the beneficiaries such excess with interest law analysis in general for contracts issued after date sec_7702 provides a definition of the term life_insurance_contract for all purposes of the code to satisfy this definition a life_insurance or endowment_contract must be treated as such under the applicable law pursuant to sec_7702 contract must also either meet the cash_value_accumulation_test of sec_7702 or satisfy the guideline premiums requirements of sub sec_7702 and fall within the cash_value_corridor_test of sec_7702 sec_7702 provides that a contract meets the guideline premium requirements if the sum of the premiums_paid under such contract does not at any time exceed the guideline_premium_limitation as of such time sec_7702 provides that the term guideline_premium_limitation means as of any date the greater of a the guideline_single_premium or b the sum of the guideline level premiums to such date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured's attained ages and with interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 the computational rules of sec_7702 and the definitions of sec_7702 apply for purposes of determining both the guideline single and guideline_level_premium with respect to the guideline premium requirements sec_7702 requires that the premium paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline_level_premium to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract determined on the basis of the following three elements enumerated in sec_7702 i - iii plr-115508-08 i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing commissioners' standard tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company's experience if any with respect to similar contracts are reasonably expected to be actually paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract charges contemplated by sec_7702 are deemed reasonable only if they reflect the amount expected to be actually paid which typically correlates to a company's actual charges if premiums_paid exceed the guideline_premium_limitation sec_7702 allows the issuer days after the end of the policy year in which to refund the excess premiums as may be necessary to cure a failure pursuant to sec_7702 the secretary of treasury may waive a failure to satisfy the requirements of sec_7702 this waiver is granted if a taxpayer establishes that the statutory requirements were not satisfied due to reasonable error and that reasonable steps are being taken to remedy the error based on all of the facts law and arguments presented we conclude that error sec_1 through were reasonable and accordingly the failure of the contracts to satisfy the requirements of sec_7702 was due to reasonable error taxpayer s compliance system and procedures would if properly followed have prevented the errors described upon discovery of possible errors taxpayer timely reviewed its procedures discovered failures and requested a waiver of its errors further taxpayer has instituted additional methods by which to avoid future errors finally taxpayer s proposed method of correcting the errors is reasonable except as set forth above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-115508-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for this ruling it is subject_to verification on examination sincerely s john e glover assistant to the branch chief branch office of the associate chief_counsel financial institutions products
